 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   BRANDON P. JOHANSSON, ESQ.
     Nevada Bar No. 12003
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 5   Facsimile: 702.878.9995
     malarie@atllp.com
 6   bjohansson@atllp.com
 7   Attorneys for Defendant Digital Moose, LLC
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   TERRI CARFAGNO, individually and on behalf of           Case No.: 2:20-cv-00458-APG-VCF
     all others similarly situated,
11
                                                             STIPULATION AND ORDER TO
                    Plaintiffs,
12                                                           EXTEND DEFENDANT DIGITAL
             vs.                                             MOOSE, LLC’S DEADLINE TO
13                                                           RESPOND TO COMPLAINT
     DIGITAL MOOSE, LLC,
14                                                           [FIRST REQUEST]
                    Defendant.
15

16          Defendant DIGITAL MOOSE, LLC (“Digital Moose”), by and through its counsel,

17   Armstrong Teasdale LLP, and Plaintiff TERRI CARFAGNO (“Plaintiff”), by and through her

18   counsel, Eisenband Law P.A. (admitted pro hac vice), Krieger Law Group, LLC, and Hiraldo P.A.

19   (LR IA 11-2 compliance pending), hereby agree and stipulate, subject to this Court’s approval, to

20   extend the deadline for Digital Moose to answer or otherwise respond to the Complaint by 21 days,

21   or from March 30, 2020, to April 20, 2020. This is the first request to extend this particular

22   deadline.

23          On March 4, 2020, Plaintiff filed a Complaint on behalf of herself and putative class

24   members against Digital Moose alleging claims under the Telephone Consumer Protection Act, 47

25   U.S.C. § 227 et seq. (ECF No. 1). The Summons and Complaint were served on Digital Moose on

26   March 9, 2020. Therefore, pursuant to Fed. R. Civ. P. 12(a), Digital Moose’s deadline to answer or

27   otherwise respond to the Complaint is March 30, 2020.

28          Good cause exists to extend the deadline for Digital Moose to respond to the Complaint by

                                                     1
 1   21 days, or to April 20, 2020. Counsel for Digital Moose was recently retained and requests
 2   additional time to prepare its responsive pleading. Furthermore, the requested additional time will
 3   allow the parties to continue their attempts to resolve this matter without further court action.
 4   Accordingly, the parties agree that a 21 day extension to the response deadline is appropriate. This
 5   short 21 day extension will not unduly delay proceedings as this case is still in its infancy as it was
 6   filed less than a month ago and no scheduling order is currently in place. This stipulation is entered
 7   into in good faith and is not filed for improper purposes.
 8          Accordingly, the parties request that this Court extend Digital Moose’s deadline to answer or
 9   otherwise respond to the Complaint by 21 days, or to April 20, 2020.
10   DATED this 27th day of March, 2020.                DATED this 27th day of March, 2020.
11   EISENBAND LAW, PA                                  ARMSTRONG TEASDALE LLP
12
     By:/s/Michael Eisenband                            By:/s/Michelle D. Alarie
13      MICHAEL EISENBAND, ESQ.                            MICHELLE D. ALARIE, ESQ.
        (admitted pro hac vice)                            Nevada Bar No. 11894
14      Florida Bar No. 94235                              BRANDON P. JOHANSSON, ESQ.
        515 E. Las Olas Boulevard, Suite 120               Nevada Bar No. 12003
15      Ft. Lauderdale, Florida 33301                      3770 Howard Hughes Parkway, Suite 200
                                                           Las Vegas, Nevada 89169
16      DAVID KRIEGER, ESQ.
        Nevada Bar No. 9081                                 Attorneys for Defendant Digital Moose, LLC
17      SHAWN MILLER, ESQ.
        Nevada Bar No. 7825
18      2850 W. Horizon Ridge Pkwy., Ste.200
        Henderson, Nevada 89052
19
        MANUEL S. HIRALDO, ESQ.
20      (LR IA 11-2 compliance pending)_
        Florida Bar No. 030380
21      515 E. Las Olas Boulevard, Suite 1400
        Ft. Lauderdale, Florida 33301
22
        Attorneys for Plaintiff Terri Carfagno
23

24
                                                   ORDER
25
                                                   IT IS SO ORDERED.
26

27
                                                   UNITED STATES MAGISTRATE JUDGE
                                                            3-27-2020
28                                                 DATED:

                                                        2
